Separate Statement of
MACK, Associate Judge,
dissenting:
I would deny the petition of the District of Columbia Bar to amend Rule I. I would do so because I believe its provisions accurately reflect the mandate of the Code of Professional Responsibility that lawyers, as guardians of the law, have affirmative duties in maintaining the integrity and competence of the profession and in serving the public, including that of making legal counsel available. See Canons 1,2, 6, and 8.
For the above reasons, I take issue with the five members of this court, including one “dissenting” member,1 who have voted to lift the stay holding in abeyance the operation of the referendum result. I would continue in effect, and make permanent, our order staying the effectiveness of what I view as a referendum “ultra vires” of our court rules. In my view, this controversy does not lend itself to arguments of “democracy” or “violation of rights”. The practice of law is a privilege. Granted that under our court Rule VII § 4, the results of a referendum control the action of the Bar, the rule presupposes that the result (or the referendum seeking that result) is one which is the subject of proper action under our court rules in the first instance. I see the sweeping referendum at issue here as one on a collision course with our court rules which authorize the Bar to spend funds for expenses incurred in carrying out the purposes of the Bar. See Rule I §§ 1, 2, Rule II § 4, Rule VII and, of course, Rule IV § 3 (as conceded by Judge Harris). In the absence of such rule changes, I believe the Bar would have been justified in declining to put the issue on the ballot in the first instance.

. In the posture of this case, and most certainly in view of the countless number of dedicated lawyers who have turned to this court for guidance, I find it difficult to see the issue as one of whether the Bar is “be[ing] permitted to shirk its responsibility” as a result of a referendum. The Bar’s responsibility is either mandated by our rules or it is not. If this court has the authority to prevent a “default” of the Bar’s responsibility, either under its rules or otherwise, and this court decides to exercise that authority or declines to exercise it, it is the court’s decision which is “shameful.” or “[not] shameful”, depending upon one’s point of view. With respect to a court which is equally divided as to the merits of the referendum, a vote to vacate the stay decides the issue, whatever it may be.